DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are rejected for a lack of clarity and indefiniteness on how the claimed invention is to be performed and what the claimed invention entails.  For purposes of examination, the examiner’s best understanding of the claimed invention is a computer implemented method that performs elemental analysis of rock samples (for example by chemostratigraphy or geochemical analysis of the subsurface region) and then analyzes the data output from the elemental analysis to identify possible boundaries based on further calculations to compare and evaluate the elemental analysis data that quantifies different layers of mineral.  Therefore, as best understood by the examiner, the claimed invention is 

Claims 1, 8, and 15 are unclear because the claimed limitations do not make it clear how does one perform data quality checks, data analysis, and filtering on the rock samples.  The claims fail to make it clear that performing elemental analysis of rock samples generates output data including elemental profiles and elemental ratios that the next step “performing data quality checks, data analysis, and filtering” is actually being done on (See application specification [Par. 0021-0026]).  While the limitations mention “including de-spiking of elemental profiles and elemental ratios,” it is not clear that these “profiles/ratios” are referring to the data results of the elemental analysis nor is it clear that data quality checks, data analysis are also performed on the profiles/ratios data as is described by the specification [Par. 0021-0026] and not performed on the rock samples themselves as claimed.

Claims 1, 8, and 15 are indefinite because the claims do not clearly define what “the process” refers to in “repeating the process limitation.”  There is a lack of antecedent basis for “the process;” therefore, it is unclear what steps and calculations make up “the process” since there are a number of prior steps including “performing an elemental analysis, performing data quality checks, data analysis, and filtering, calculating first and second derivatives, determining samples and depths that exceed threshold” and it is unclear if repeating the process includes repeating all of these steps or only some of these steps.
It is further unclear what is meant by this “repeating the process…” limitation with respect to “the elemental profiles and elemental ratios” since previous claim limitations mention step and 

Claims 1, 8, and 15 are indefinite because it is unclear if the “at least a subset….that are related” is supposed to mean applying filters to a subset of elemental profiles and elemental ratio from the set of profile and ratios that are related with boundary determination... or if what is meant is the subset consists of “profile and ratios that are related with boundary determination...” from the larger set of “elemental ratios and elemental profiles.”  Further, the examiner is unclear of the metes and bounds of applying additional filters since the claims do not clearly define any additional filters nor any functionality for how the additional filters actually go about enhancing boundary identification.  The claimed limitations should either clearly state what technique(s) of filtering are applied for enhancing 

Claims 1, 8, and 15 are indefinite because it is unclear what the metes and bounds of the limitation “determining samples and depths that exceed threshold.”  In particular, it is unclear what exactly defines “threshold” and how to determine if is exceeded.  Further, it is not clear form the claim language what is being compared to the threshold; therefore, the examiner is unsure of how to determine whether or when the threshold is exceeded.  It is not clear if the samples are being compared to a threshold or if the depths are being compared to the threshold or if it is something else entirely that corresponds to a sample and depth.  Therefore, it is unclear how one is to definitely determine if samples and depths exceed threshold since it is unclear what is being compared/evaluated, and it is unclear what the parameters/bounds of the threshold are. (For examination purposes, the examiner believes this limitation to be directed to analyzing whether the derivatives exceed a threshold such as +- 2 standard deviations from a mean [see Par. 0029]).

Dependent claims 2-7, 9-14, and 15-20 are also rejected under USC 112(b) for the reasons stated above since they are all dependent upon claims 1, 8, and 15 and therefore contain the same limitations that are unclear and indefinite.   

Claims 2, 9, and 16 are indefinite because it is unclear how to adequately define “the threshold” and how to interpret the limitation with respect to claim 1.  Specifically, the limitation recites “the threshold is one or two standard deviations in both the first and second derivatives,” and it is unclear how “determining samples and depths that exceed threshold” applies, since the limitation of claim 2 appears to set forth multiple kinds of thresholds (one std dev for first derivative, two std dev for first derivative, one std dev for second derivative, two std dev for second derivative).  Therefore, it is unclear how to sufficiently determine when the threshold is exceeded (does only one of these possible thresholds have to be exceeded, more than one, or all of them), as well as what to do in instances when it determined the results lie between one or two standard deviations for either the first or second derivatives.  Finally, claim 1 makes it seem that the samples and depths are being analyzed and compared to the threshold; however, claim 2 further states that the threshold is related to the first and second derivative, which the examiner understands to be about the elemental profiles/ratios.  Therefore, it is not entirely clear what parameters are being analyzed and compared to the threshold since the claims currently seem to be determining whether samples and depths exceed one or two standard deviations in both the first and second derivatives, but it not entirely clear how or even that the samples and depths are associated together with elemental profiles and elemental ratios, which are used to calculate first and second derivatives.

Claims 4, 11, and 18 are indefinite because the claims recite “wherein determining a possible boundary for a given element or a given element ratio includes analyzing an abundance of specific boundaries for given element or a given element ratio” and it is unclear what the metes and bounds are for “analyzing an abundance of specific boundaries” and how specifically to define what constitutes “analyzing an abundance.”  Further, it is unclear what is meant by “specific boundaries” and how one is supposed to be readily able to determine and define what constitutes a “specific” boundary.

Claims 6, 13, and 20 are indefinite because it is unclear what is meant by confident and potential boundaries and how one is supposed to define and determine what is a confident boundary and a potential boundary.  Also unsure how this determination relates to and further limits the limitations of claim 1 of “determining possible boundaries.”  What exactly are the bounds to defining a confident boundary versus a potential boundary versus a possible boundary?  Examiner notes that the specification includes analysis that seeks to interpret definite valid boundaries [Par. 0048] ; however, the claimed limitations do not recite or include this analysis nor is it clear that seeking to interpret definite valid boundaries  or greater-likelihood boundaries from moderate likelihood boundaries [see Par. 0036] is what is meant by the limitation “determining confident and potential boundaries.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locklair et al. (US 2015/0233846) in view of Far et al. (US 2017/0183962).

With respect to claim 1, Locklair discloses a computer-implemented method [Fig. 6] & [Par. 0016], comprising: 
performing an elemental analysis of rock samples from outcrop sections or wells [Par. 0006];
(collecting a dataset comprising an elemental composition of one or more rock samples at a plurality of depths or locations)  [Fig. 5; s12]
performing data quality checks, data analysis, and filtering on the rock samples, including de-spiking of elemental profiles and elemental ratios; (analyzing the collected dataset of the one or more rock samples including analyzing the elemental composition of the one or more rock samples [Par. 0006])
determining samples and depths that exceed threshold [Par. 0024] (filtering relative to a threshold concentration of a third element or elemental ratio adds a fourth dimension to the analysis);
repeating the process for the elemental profiles and the elemental ratios that are related with boundary determination and carbonate or siliciclastic sediments [Par. 0034]; (“If these elemental signatures that behave as proxies of environmental conditions do not match the constraints, the approach of sample-correlation, 4D cross plot analysis, and sometimes, spatial analysis is reiterated using trial and error to discover which elemental arrangements are significant”)
applying additional filters to at least a subset of the elemental profiles and the elemental ratios that are related with boundary determination and carbonate or siliciclastic sediments to enhance the boundary identification [Par. 0031 & 0033]; and (“In one embodiment, the elemental analysis further includes performing a 4-dimensional (4D) cross plot analysis of a concentration of a first element versus a concentration of a second element in the plurality of elements, elemental ratios or other geologic information for one or more framework-defined depositional packages with or without filtering relative to a threshold concentration of a third element”) (“For example, the first element could be silicon (Si) concentration, the second element could be aluminum (Al) concentration, the third element could be molybdenum (Mo) concentration, and the fourth dimension could be total organic carbon concentration (TOC) with all the previous variables filtered to a specific geographic area of interest”)

(characterized by creating depositional model based on elemental analyses, and then generating a 3D earth model) [Par. 0034 & 0036]. (“providing a depositional model based on the elemental analysis and the map analysis, at S32 (also described in above with respect to FIG. 5 at S19). The depositional model includes integrating the understanding of the sedimentary system and basin evolution, illustrated in FIG. 4, for example. The workflow further includes integrating all available geologic information with the depositional model to produce an all-encompassing 3D earth model”)

Locklair fails to explicitly disclose calculating first and second derivatives for the elemental profiles and the elemental ratios; 
Far discloses a computer-implemented method [Par. 0033] & [Fig. 1] for identifying formation layer boundaries on well log measurement using a second derivative [see abstract], the well log measurements may comprise, for example, resistivity or gamma ray measurements [Par. 0020].  Far further teaches that the method includes performing data quality checks, data analysis, and filtering [Fig. 1; 106-112] on the well log data, calculating first [Fig. 1; 104] and second derivatives [Fig. 1; 114] for the well log data, and then determining possible boundaries in depths of the outcrop sections or wells [Fig. 1; 118], [Par. 0015], & [Par. 0027-0028]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Locklair with Far to further include calculating first and second derivatives for the elemental profiles and the elemental ratios motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that improve the effectiveness of identifying formation boundaries (see Far [Par. 0002]).

With respect to claim 2, Locklair and Far do not explicitly disclose the computer-implemented method of claim 1, wherein the threshold is one or two standard deviations in both the first and second derivatives.
Locklair teaches 4D analysis that lends itself to statistical quantification of select variables and their distribution patterns spatially and with increasing depth. Having an established framework constrains time intervals for key periods of sediment deposition, therefore, a quantitative analysis allows for interpretation of accumulation with time [Par. 0018].
Far teaches wherein the threshold is defined based on the first derivative (Fluctuation index is derived by dividing the first derivative by the number of data points) and is defined based on selecting the optimal resolution of the formation layer boundaries. [Par. 0021-0025].
Far does not explicitly teach that the optimal resolution is defined as one or two standard deviations of the first derivative.

Examiner understands this limitation to merely be defining a relationship between the derivatives and a threshold that is based statistically on variations in the derivatives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Locklair and Far to further include that the threshold is one or two standard deviations in both the first and second derivatives motivated by a desire to improve selecting and determining possible boundary layers that include choosing an optimal resolution as well as using statistical quantification of select variables (such as standard deviations) [(see Locklair [Par. 0018]) (see Far [Par. 0024]).

With respect to claim 6, Locklair fails to explicitly disclose further comprising determining confident and potential boundaries. 
(smoothing operation remove small fluctuations form the data resulting in a reasonable number of inflection points, which removes unwanted thin formation layer boundaries)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Locklair with Far to further include determining confident and potential boundaries motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that improve the effectiveness of identifying formation boundaries (see Far [Par. 0002]).

With respect to claim 8, Locklair discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system [Par. 0037] to perform operations comprising: 
performing an elemental analysis of rock samples from outcrop sections or wells [Par. 0006];
(collecting a dataset comprising an elemental composition of one or more rock samples at a plurality of depths or locations)  [Fig. 5; s12]
performing data quality checks, data analysis, and filtering on the rock samples, including de-spiking of elemental profiles and elemental ratios; (analyzing the collected dataset of the one or more rock samples including analyzing the elemental composition of the one or more rock samples [Par. 0006])
determining samples and depths that exceed threshold [Par. 0024] (filtering relative to a threshold concentration of a third element or elemental ratio adds a fourth dimension to the analysis);
repeating the process for the elemental profiles and the elemental ratios that are related with boundary determination and carbonate or siliciclastic sediments [Par. 0034]; (“If these elemental signatures that behave as proxies of environmental conditions do not match the constraints, the approach of sample-correlation, 4D cross plot analysis, and sometimes, spatial analysis is reiterated using trial and error to discover which elemental arrangements are significant”)
applying additional filters to at least a subset of the elemental profiles and the elemental ratios that are related with boundary determination and carbonate or siliciclastic sediments to enhance the boundary identification [Par. 0031 & 0033]; and (“In one embodiment, the elemental analysis further includes performing a 4-dimensional (4D) cross plot analysis of a concentration of a first element versus a concentration of a second element in the plurality of elements, elemental ratios or other geologic information for one or more framework-defined depositional packages with or without filtering relative to a threshold concentration of a third element”) (“For example, the first element could be silicon (Si) concentration, the second element could be aluminum (Al) concentration, the third element could be molybdenum (Mo) concentration, and the fourth dimension could be total organic carbon concentration (TOC) with all the previous variables filtered to a specific geographic area of interest”)

determining, by summarizing the additionally filtered elemental profiles and the additionally filtered elemental ratios, possible boundaries in depths of the outcrop sections or wells (characterized by creating depositional model based on elemental analyses, and then generating a 3D earth model) [Par. 0034 & 0036]. (“providing a depositional model based on the elemental analysis and the map analysis, at S32 (also described in above with respect to FIG. 5 at S19). The depositional model includes integrating the understanding of the sedimentary system and basin evolution, illustrated in FIG. 4, for example. The workflow further includes integrating all available geologic information with the depositional model to produce an all-encompassing 3D earth model”)

Locklair fails to explicitly disclose calculating first and second derivatives for the elemental profiles and the elemental ratios; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Locklair with Far to further include calculating first and second derivatives for the elemental profiles and the elemental ratios motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that improve the effectiveness of identifying formation boundaries (see Far [Par. 0002]).

With respect to claim 9, claim 9 recites the same limitations as claim 2; therefore, claim 9 is rejected for the same reasons stated above with regard to claim 2.

With respect to claim 13, claim 13 recites the same limitations as claim 6; therefore, claim 13 is rejected for the same reasons stated above with regard to claim 6.

With respect to claim 15, Locklair discloses a computer-implemented system [Fig. 7; 110], comprising: 
one or more processors [Fig. 7; 112]; and 
a non-transitory computer-readable storage medium [Fig. 1; 120] coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the 
performing an elemental analysis of rock samples from outcrop sections or wells [Par. 0006];
(collecting a dataset comprising an elemental composition of one or more rock samples at a plurality of depths or locations)  [Fig. 5; s12]
performing data quality checks, data analysis, and filtering on the rock samples, including de-spiking of elemental profiles and elemental ratios; (analyzing the collected dataset of the one or more rock samples including analyzing the elemental composition of the one or more rock samples [Par. 0006])
determining samples and depths that exceed threshold [Par. 0024] (filtering relative to a threshold concentration of a third element or elemental ratio adds a fourth dimension to the analysis);
repeating the process for the elemental profiles and the elemental ratios that are related with boundary determination and carbonate or siliciclastic sediments [Par. 0034]; (“If these elemental signatures that behave as proxies of environmental conditions do not match the constraints, the approach of sample-correlation, 4D cross plot analysis, and sometimes, spatial analysis is reiterated using trial and error to discover which elemental arrangements are significant”)
applying additional filters to at least a subset of the elemental profiles and the elemental ratios that are related with boundary determination and carbonate or siliciclastic sediments to enhance the boundary identification [Par. 0031 & 0033]; and (“In one embodiment, the elemental analysis further includes performing a 4-dimensional (4D) cross plot analysis of a concentration of a first element versus a concentration of a second element in the plurality of elements, elemental ratios or other geologic information for one or more framework-defined depositional packages with or without filtering relative to a threshold concentration of a third element”) (“For example, the first element could be silicon (Si) concentration, the second element could be aluminum (Al) concentration, the third element could be molybdenum (Mo) concentration, and the fourth dimension could be total organic carbon concentration (TOC) with all the previous variables filtered to a specific geographic area of interest”)

determining, by summarizing the additionally filtered elemental profiles and the additionally filtered elemental ratios, possible boundaries in depths of the outcrop sections or wells (characterized by creating depositional model based on elemental analyses, and then generating a 3D earth model) [Par. 0034 & 0036]. (“providing a depositional model based on the elemental analysis and the map analysis, at S32 (also described in above with respect to FIG. 5 at S19). The depositional model includes integrating the understanding of the sedimentary system and basin evolution, illustrated in FIG. 4, for example. The workflow further includes integrating all available geologic information with the depositional model to produce an all-encompassing 3D earth model”)

Locklair fails to explicitly disclose calculating first and second derivatives for the elemental profiles and the elemental ratios; 
Far discloses a computer-implemented method [Par. 0033] & [Fig. 1] for identifying formation layer boundaries on well log measurement using a second derivative [see abstract], the well log measurements may comprise, for example, resistivity or gamma ray measurements [Par. 0020].  Far further teaches that the method includes performing data quality checks, data analysis, and filtering [Fig. 1; 106-112] on the well log data, calculating first [Fig. 1; 104] and second derivatives [Fig. 1; 114] for the well log data, and then determining possible boundaries in depths of the outcrop sections or wells [Fig. 1; 118], [Par. 0015], & [Par. 0027-0028]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Locklair with Far to further include calculating first and second derivatives for the elemental profiles and the elemental ratios motivated by a desire to apply a 

With respect to claim 16, claim 16 recites the same limitations as claim 2; therefore, claim 16 is rejected for the same reasons stated above with regard to claim 2.

With respect to claim 20, claim 20 recites the same limitations as claim 6; therefore, claim 20 is rejected for the same reasons stated above with regard to claim 6.

Claims 3, 5, 7, 10, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locklair et al. (US 2015/0233846) in view of Far et al. (US 2017/0183962) as applied to claims 1, 8, and 15 respectively above, and further in view of Craigie et al. (Chemostratigraphy of the Ordovician Sarah Formation, North West Saudi Arabia: An integrated approach to reservoir correlation, 2016).

With respect to claim 3, Locklair and Far do not necessarily disclose a computer-implemented method of claim 1, further comprising receiving a manual selection of subset of elements and weighting particular elements for lithology or heavy minerals.
Craigie discloses a method for performing chemostratigraphy on a subterranean formation to identify major formation boundaries that includes teaching about using “key” elemental ratios to define chemostratigraphic boundaries based on heavy minerals [pg. 1077; 6 conclusions].  Craigie teaches that although data may be obtained for more than 50 elements, most schemes are based on variations in 4-12 “key” elements, and choosing the key elements and ratios with care [pg. 1066; 4.2.2 Statistical techniques] & [pg. 1066-1067; 4.3 Key elements & ratios].


With respect to claim 5, Locklair and Far do not necessarily disclose further comprising filtering to exclude certain elements and weighting certain elements according to a sensitivity to boundary identification and elements that are based on lithology or certain minerals for more precise boundary selection.
Craigie discloses a method for performing chemostratigraphy on a subterranean formation to identify major formation boundaries that includes teaching about using “key” elemental ratios to define chemostratigraphic boundaries based on heavy minerals [pg. 1077; 6 conclusions].  Craigie teaches technique to identify important element associations and further using specific values of one or more key element ratio to define boundaries [pg. 1066; 4.2.2 Statistical techniques] & [pg. 1067-1068; 4.4 Chemostratigraphic characterization].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Locklair and Far with Craigie to implement the method of claim 1, further comprising filtering to exclude certain elements and weighting certain elements according to a sensitivity to boundary identification and elements that are based on lithology or certain minerals for more precise boundary selection motivated by a desire use a known technique to improve a similar method in the same way (KSR) that provides in depth understanding of stratal layering and provenance from the chemostratigraphy study (see Craigie [pg. 1079; conclusions]).

With respect to claim 7, Locklair does not necessarily disclose the computer-implemented method of claim 1, further comprising: 
comparing boundaries with element and elemental ratio curves to establish a validity of the boundaries and interpret definite valid boundaries; and 
analyzing intra-boundary zones to establish correlations between sections or wells or both

Far discloses comparing boundaries with well log curves to establish a validity of the boundaries and interpret definite valid boundaries [Par. 0028-0030] & [Fig. 8A-D & 9A-D].
Craigie discloses establishing boundaries based on element and elemental ratio curves [pg. 1076; 6 Conclusions] & [Fig. 9-12] and analyzing intra-boundary zones to establish correlations between sections or wells or both [pg. 1075; 4.5 Chemostratigraphic correlation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Locklair with Far and Craigie to further perform the steps of: comparing boundaries with element and elemental ratio curves to establish a validity of the boundaries and interpret definite valid boundaries; and analyzing intra-boundary zones to establish correlations between sections or wells or both motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that increases the effectiveness in characterizing and identifying zones in the formation according particular key elements. 

With respect to claim 10, claim 10 recites the same limitations as claim 3; therefore, claim 10 is rejected for the same reasons stated above with regard to claim 3.

With respect to claim 12, claim 12 recites the same limitations as claim 5; therefore, claim 12 is rejected for the same reasons stated above with regard to claim 5.

With respect to claim 14, claim 14 recites the same limitations as claim 7; therefore, claim 14 is rejected for the same reasons stated above with regard to claim 7.

With respect to claim 17, claim 17 recites the same limitations as claim 3; therefore, claim 17 is rejected for the same reasons stated above with regard to claim 3.

With respect to claim 19, claim 19 recites the same limitations as claim 5; therefore, claim 19 is rejected for the same reasons stated above with regard to claim 5.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locklair et al. (US 2015/0233846) in view of Far et al. (US 2017/0183962) as applied to claims 1, 8, and 15 respectively above, and further in view of Jacobi et al. (US 2009/0254283).

With respect to claim 4, Locklair and Far do not necessarily disclose the computer-implemented method of claim 1, wherein determining a possible boundary for a given element or a given element ratio includes analyzing an abundance of specific boundaries for given element or a given element ratio to determine whether a boundary is definite or not.
Jacobi discloses a method that includes performing an elemental analysis of rock samples from outcrop sections or wells [Par. 0033] & [Par. 0046] and determining possible boundaries in depths of the outcrop sections or wells [Par. 0048] (selection of these zones may be based on output of the expert system 40).  Jacobi further teaches about using elemental data to distinguish between seven different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Locklair and Far with Jacobi to implement the computer-implemented method of claim 1, wherein determining a possible boundary for a given element or a given element ratio includes analyzing an abundance of specific boundaries for given element or a given element ratio to determine whether a boundary is definite or not motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that identifies and detects changes in rock integrity as well as various depositional facies using chemostratigraphic analysis (see Jacobi [Par. 0006 & 0045]).

With respect to claim 11, claim 11 recites the same limitations as claim 4; therefore, claim 11 is rejected for the same reasons stated above with regard to claim 4.

With respect to claim 18, claim 18 recites the same limitations as claim 4; therefore, claim 18 is rejected for the same reasons stated above with regard to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                                                                                                                                                                                                        


/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864